t c memo united_states tax_court harold wilson petitioner v commissioner of internal revenue respondent docket no filed date harold wilson pro_se henry n carriger delilah seroussi schroeder and peter reilly for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on respondent’s motion to dismiss for failure to state - - a claim upon which relief can be granted as explained in detail below we shall grant respondent’s motion ’ background petitioner has been incarcerated in the nebraska state prison system since during the taxable_year petitioner was employed by tek industries tek as a diemaker and was paid a minimum wage of dollar_figure per hour the state of nebraska charged petitioner a maintenance fee of dollar_figure for each hour that he worked in addition percent of petitioner’s pay was remitted to the nebraska victim’s compensation fund petitioner filed a federal_income_tax return for on which he reported wage income of dollar_figure and zero tax due petitioner reported that he was eligible for an earned_income_credit of dollar_figure and he claimed an overpayment in that amount a refund check in the amount of dollar_figure was issued to petitioner however state prison officials in cooperation with the internal_revenue_service irs intercepted the check and returned it to the irs thereafter a credit was posted to petitioner’s account in the amount of dollar_figure and a freeze was placed on petitioner’s account to prevent any further activity on date respondent issued a notice_of_deficiency to petitioner determining a deficiency in his federal unless otherwise indicated section references are to sections of the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure income_tax for in the amount of dollar_figure respondent determined that petitioner did not qualify for an earned_income_credit for and that petitioner was not entitled to a tax_refund petitioner filed a timely petition with the court challenging respondent’s determination in response to the petition respondent filed a motion to dismiss for failure to state a claim upon which relief can be granted respondent argued that sec_32 b iv expressly excludes from the definition of earned_income any amounts received for services provided by an individual while the individual is an inmate at a penal institution respondent reasoned that because petitioner had no earned_income within the meaning of sec_32 during petitioner failed to state a claim for relief this matter was called for hearing at the court’s motions session held in washington d c counsel for respondent appeared at the hearing and offered argument in support of respondent’s motion no appearance was made by or on behalf of petitioner at the hearing during the hearing the question was raised whether respondent determined a deficiency in this case within the meaning of sec_6211 counsel for respondent argued that the facts in the instant case were tantamount to a frozen refund and that the court had jurisdiction over the petition in response to petitioner’s challenge to the timeliness of - respondent’s motion counsel for respondent noted that the court’s docket records reflected that the petition was served on respondent on date in addition counsel for respondent provided the court with a certified mail receipt indicating that respondent mailed the motion to dismiss to the court on date--45 days after service of the petition following the hearing petitioner filed a memorandum in opposition to respondent’s motion to dismiss petitioner argued respondent’s motion to dismiss was not timely filed and sec_32 b iv was not intended to exclude from the definition of earned_income amounts received by prison inmates for services provided to private companies as opposed to services provided to a penal institution respondent filed a memorandum in support of his motion to dismiss respondent argued that the court had jurisdiction over the petition inasmuch as the denial of a claimed earned_income_credit is treated as a deficiency pursuant to sec_6211 b respondent repeated the argument that petitioner’s earnings are shortly after respondent’s motion to dismiss was filed petitioner submitted to the court a motion to quash respondent’s motion to dismiss arguing that respondent’s motion to dismiss was not timely filed petitioner’s motion to quash was returned to petitioner unfiled with an explanation that the court had granted leave to file respondent’s motion to dismiss petitioner responded by sending a second letter to the court questioning whether it was appropriate for the court to grant leave to file respondent’s motion to dismiss excluded from the computation of earned_income petitioner filed a supplemental memorandum repeating his prior arguments discussion jurisdiction the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress see 85_tc_527 the court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition see rule a and c 93_tc_22 90_tc_142 the initial question in this case is whether respondent determined a deficiency in petitioner’s federal_income_tax within the meaning of sec_6211 the term deficiency is generally defined in sec_6211 as the amount by which the tax imposed by subtitle a or b or chapter or of the internal_revenue_code exceeds the excess of the sum of the amount shown as the tax by the taxpayer upon his return plus the amounts previously assessed or collected without assessment as a deficiency over the amount of rebates made the deficiency that respondent determined in this case based upon the disallowance of an earned_income_credit under sec_32 does not fit neatly within the confines of this definition -- - however the definition of a deficiency in sec_6211 a is augmented by sec_6211 which provides in pertinent part sec_6211 rules for application of subsection a --for purposes of this section-- for purposes of subsection a --- a any excess of the sum of the credits allowable under sec_32 and sec_34 over the tax imposed by subtitle a determined without regard to such credits and b any excess of the sum of such credits as shown by the taxpayer on his return over the amount shown as the tax by the taxpayer on such return determined without regard to such credits shall be taken into account as negative amounts of tax sec_6211 was enacted under the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3572 the legislative_history of sec_6211 b reveals that the provision was enacted to expand the definition of a deficiency to permit taxpayers to contest the disallowance of the earned_income_credit in the tax_court in this regard h rept pincite and s rept pincite state certain refundable credits to be assessed under deficiency procedures sec_115 of the bill and sec_6211 of the code - j- present law under present law the deficiency procedures allowing taxpayers to litigate issues in the tax_court relating to the earned_income_credit sec_32 and the credit for the certain payments of the gasoline and special fuels tax sec_34 may not apply explanation of provision the bill provides that the tax_court deficiency procedures apply to the credits allowable under sec_32 and sec_34 notwithstanding that the credits reduce the net tax to less than zero the provision applies to notices of deficiencies mailed after the date of enactment of this bill there is no mention of the amendment in h conf rept 1988_3_cb_473 consistent with the plain language of sec_6211 it follows that where petitioner reported a tax_liability of zero and claimed an overpayment based upon an earned_income_credit of dollar_figure the latter amount is treated as a negative_amount of tax in this regard respondent’s determination that petitioner’s correct_tax liability is zero and that petitioner is not entitled to an earned_income_credit constitutes the determination_of_a_deficiency within the meaning of sec_6211 the fact that the refund of dollar_figure was intercepted by prison officials in cooperation with the irs does not change this result the fact of payment of the credit_amount is not taken into account under sec_6211 under the circumstances we conclude that the court --- - has jurisdiction over the petition filed herein see blore v commissioner tcmemo_2000_326 timeliness of respondent’s motion to dismiss the record in this case demonstrates that respondent’s motion to dismiss was timely filed in particular the court’s records indicate that the petition was served on respondent on date see rule a consequently respondent had days from that date to file his motion to dismiss see rule a we are satisfied that respondent timely mailed his motion to dismiss to the court on date--exactly days after date see rule a because respondent’s motion to dismiss was timely mailed and thus timely filed the court will direct the clerk of the court to return to petitioner unfiled petitioner’s letter with attachments dated date respondent’s motion to dismiss rule provides that a party may file a motion to dismiss for failure to state a claim upon which relief can be granted we may grant such a motion when it appears beyond doubt that the party's adversary can prove no set of facts in support of a claim which would entitle him or her to relief see 355_us_41 677_f2d_676 8th cir respondent contends that even assuming the facts --- - alleged in the petition are true petitioner has failed to state a claim upon which he is entitled to relief in general the determinations made by the commissioner ina notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving that those determinations are erroneous see rule a 290_us_111 deductions and credits are a matter of legislative grace and taxpayers bear the burden of proving entitlement to any deduction or credit claimed on their returns see 503_us_79 292_us_435 sec_32 provides a refundable tax_credit for certain eligible taxpayers sec_32 a defines the term earned_income broadly to include wages salaries tips other employee compensation and the taxpayer’s earnings from self-employment however sec_32 b excludes certain items from the definition of earned_income the dispute in this case centers on sec_32 b iv which provides in pertinent part sec_32 definitions and special rules --for purposes of this section--- brarned income b for purposes of subparagraph a -- -- - 1v no amount received for services provided by an individual while the individual is an inmate at a penal institution shall be taken into account xk k respondent contends that sec_32 b iv precludes petitioner from qualifying for the earned_income_credit insofar as all of the wages that petitioner earned during constitute amounts that petitioner received for services that he provided to tek while he was an inmate at a penal institution petitioner counters that respondent’s construction of sec_32 b iv is incorrect on the ground that a prisoner’s earnings for services provided to a private business are not excluded from the computation of the earned_income_credit in construing a statute courts generally seek the plain and literal meaning of its language see 471_us_84 310_us_534 for that purpose courts generally assume that congress uses common words in their popular meaning see 480_us_23 affg 771_f2d_269 7th cir based upon the plain language of sec_32 b iv we conclude that the wages that petitioner earned during are not taken into account in computing the earned_income_credit petitioner was an inmate at a penal institution throughout the taxable_year and all wages for services provided by inmates of penal institution are expressly excluded from the computation of the earned_income_credit under sec_32 b iv see taylor v commissioner tcmemo_1998_401 petitioner’s position contradicts the plain language of the statute moreover we are not persuaded by petitioner’s contention that the legislative_history of sec_32 b iv supports his interpretation of the provision sec_32 b iv was enacted as an amendment to sec_32 under the uruguay round agreements act publaw_103_465 108_stat_5003 h rept pincite explains the purpose for sec_32 b iv as follows income of prisoners disregarded in determining earned_income_tax_credit sec_723 of the bill and sec_32 of the code reasons for change the bitc is designed to alleviate poverty and to provide work incentives to low-income individuals because of the compulsory nature of much of the work performed by prison inmates it does not further the objectives of the eitc to include in earned_income for eitc calculations any amounts paid for inmates’ services explanation of provision the bill removes from the definition of earned_income in sec_32 any amount received for services provided by an individual while the individual is an inmate at a penal institution effective date the provision is effective for taxable years beginning after date contrary to petitioner’s position there is nothing in the legislative_history that provides a basis for ignoring or abandoning the plain language of sec_32 b iv indeed the legislative_history reiterates that any amount received for services provided by an individual while the individual is an inmate at a penal institution is excluded from the definition of earned_income id pincite consistent with the preceding discussion we hold that petitioner can prove no set of facts in support of a claim which would entitle him to relief see conley v gibson supra pincite- in the absence of a jjjusticiable claim for relief we shall grant respondent’s motion to dismiss for failure to state a claim upon which relief can be granted to reflect the foregoing an order will be issued granting respondent’s motion to dismiss for failure to state a claim upon which relief can be granted and a decision will be entered for respondent
